Case 1:19-cr-20562-KMW Document 19 Entered on FLSD Docket 09/16/2019 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 19-CR-20562-WILLIAMS

  UNITED STATES OF AMERICA                     )
                                               )
         v.                                    )
                                               )
  PABLO AMEZCUA DORADOR and                    )
  GUILLERMO BARRERA LARA,                      )
                                               )
         Defendants.                           )
                                               )
  ____________________________________/

                             GOVERNMENT’S RESPONSE TO
                           THE STANDING DISCOVERY ORDER

         The United States hereby files this response to the Standing Discovery Order. This

  response complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16.

  A.     1.     Audio recordings of statements by the Defendants have been provided by separate
                mailing to the defense.

         2.     That portion of the written record containing the substance of any oral statements
                made by the Defendants before or after arrest in response to interrogation by any
                person then known to the Defendant to be a government agent has been provided
                by separate mailing to the Defense.

         3.     The Defendants did not testify before the Grand Jury.

         4.     The Defendants do not have any criminal history in the United States.

         5.     Papers, documents, photographs, tangible objects, and videos that the government
                intends to use as evidence at trial to prove its case in chief, or were obtained or
                belonging to the Defendants, have been provided by separate mailing to the defense
                to the extent practicable. Other items, including additional items that may become
                available at a later date, may be inspected at a mutually convenient time at the
                Office of the United States Attorney, 11200 NW 20th Street, Miami, Florida. Please
                call the undersigned to set up a date and time that is convenient to both parties.

                The Defendants’ cellular telephones are hereby made available for inspection.
                Please contact the undersigned AUSA to set up a date and time that is convenient
                to both parties.
Case 1:19-cr-20562-KMW Document 19 Entered on FLSD Docket 09/16/2019 Page 2 of 4




  B.          DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the
              disclosure and production of materials enumerated as items 1 and 2 of Section b of
              the Standing Discovery Order. This request is also made pursuant to Rule 16(b) of
              the Federal Rules of Criminal Procedure.

  C.          The government will disclose any information or material which may be favorable
              on the issues of guilt or punishment within the scope of Brady v. Maryland, 373
              U.S. 83 (1963), and United States v. Agurs, 427 U.S. 97 (1976).

  D.          The government will disclose any payments, promises of immunity, leniency,
              preferential treatment, or other inducements made to prospective government
              witnesses, within the scope of Giglio v. United States, 405 U.S. 150 (1972), or
              Napue v. Illinois, 360 U.S. 264 (1959). The confidential sources referenced in the
              discovery are paid informants, and additional disclosures will be made prior to trial.
              Please contact the undersigned AUSA to discuss this matter.

  E.          The government will disclose the criminal history of any informant it intends to call
              at trial.

  F.          The United States will disclose the photo lineups or photographs used if the
              defendant was, or is, identified in a lineup, show up, or similar identification
              proceeding.

  G.          The government has advised its agents and officers involved in this case to preserve
              all rough notes.

  H.          The government will timely advise the Defendant of its intent, if any, to introduce
              during its case in chief proof of evidence pursuant to F.R.E. 404(b). You are hereby
              on notice that all evidence made available to you for inspection, as well as all
              statements disclosed herein or in any future discovery letter, may be offered in the
              trial of this cause, under F.R.E. 404(b) or otherwise (including the inextricably-
              intertwined doctrine).

  I.          The Defendant is not an aggrieved person, as defined in Title 18, United States
              Code, Section 2510(11), of any electronic surveillance.

  J.          The government has ordered transcribed the Grand Jury testimony of all witnesses
              who will testify for the government at the trial of this case.

  K.          The government will, upon defense request, deliver to any laboratory presently
              registered with the Attorney General in compliance with 21 U.S.C. § 822 and § 823
              and 21 C.F.R. 1301.13, a sufficient representative sample of any alleged contraband
              which is the subject of this indictment to allow independent chemical analysis of
              such sample.

  L.          The United States is in the possession of the vessel and aircraft specified in the asset

                                                 2
Case 1:19-cr-20562-KMW Document 19 Entered on FLSD Docket 09/16/2019 Page 3 of 4




                forfeiture provisions of the Indictment. Please contact the undersigned AUSA to
                set up a convenient time to inspect those vehicles.

  M.            The government is not aware of any latent fingerprints or palm prints that have been
                identified by a government expert as those of either Defendant.

  N.            The government will make every possible effort in good faith to stipulate to all facts
                or points of law the truth and existence of which is not contested and the early
                resolution of which will expedite trial. These stipulations will be discussed at the
                discovery conference.

         The government is aware of its continuing duty to disclose such newly discovered
  additional information required by the Standing Discovery Order, Rule 16(c) of the Federal Rules
  of Criminal Procedure, Brady, Giglio, Napue, and the obligation to assure a fair trial.

         In addition to the request made above by the government pursuant to both Section B of the
  Standing Discovery Order and Rule 16(b) of the Federal Rules of Criminal Procedure, in
  accordance with Rule 12.1 of the Federal Rules of Criminal Procedure, the government hereby
  demands notice of any alibi defense for the time and place specified in each count of the
  Indictment.

         A hard drive will be provided to each defendant containing Bates 1-378. All other
  discovery is hereby made available to the Defense.

                                                 Respectfully submitted,
                                                 ARIANA FAJARDO ORSHAN
                                                 UNITED STATES ATTORNEY

                                           By:    /s/Daniel J. Marcet
                                                 Daniel J. Marcet
                                                 Assistant United States Attorney
                                                 Florida Bar No. 0114104
                                                 11200 NW 20th Street
                                                 Miami, Florida 33172
                                                 Tel: (305) 715-7642




                                                  3
Case 1:19-cr-20562-KMW Document 19 Entered on FLSD Docket 09/16/2019 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the

  Court using CM/ECF and the attachments will be provided to counsel for each Defendant.



                                                    /s/Daniel J. Marcet
                                                    Daniel J. Marcet
                                                    Assistant United States Attorney




                                               4
